Opinion of the Court
Per Curiam:
We granted accused’s petition for review, inter alia, on a contention that the trial proceedings, held at Fort Jackson, South Carolina, were tainted by command control. See United States v Kitchens, 12 USCMA 589, 31 CMR 175; United States v Smith, 12 USCMA 594, 31 CMR 180; United States v Barrett, 12 USCMA 598, 31 CMR 184. After appellant’s brief was filed, the United States requested that the findings and sentence be set aside. Under all the circumstances, we conclude such action is appropriate.
The decision of the board of review is reversed, and the record of trial is returned to The Judge Advocate General of the Army. A rehearing may be ordered.